Taliai’ebbo, J.
The defendants move to dismiss this appeal, on the ground that all the appellees have not been made parties to the appeal; that no bond has been executed in favor of Bienvenu, one of the defendants, and that no citation of appeal has been served on either of the parties ; and that the petition of appeal contains no prayer that they be cited.
An inspection of the record shows that the facts are as set forth in the motion to dismiss. 12 L. 271. 14 An. 315.
It is therefore ordered that the appeal be dismissed* at appellant’s costs.